
	
		II
		110th CONGRESS
		1st Session
		S. 2524
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2007
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve the enforcement of the Davis-Bacon Act.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Davis-Bacon Enforcement Act of
			 2007.
		2.Enforcement of
			 certain prevailing wage provisionsSection 3146 of title 40, United States
			 Code, is amended by adding at the end the following: Notwithstanding any
			 other provision of law, any provision of Federal law that requires payment of
			 prevailing wages as determined by the Secretary of Labor in accordance with
			 subchapter IV of chapter 31, title 40, United States Code, shall be construed
			 to include the debarment provisions under section 3144(b)(2) of such
			 title..
		3.Disclosure of
			 information
			(a)General
			 ruleSection 552(a) of title 5, United States Code, is amended by
			 adding at the end the following:
				
					(7)The complete
				payroll records, including all information contained therein but excluding the
				Social Security numbers, established under a contract which is subject to
				subchapter IV of subtitle II of chapter 31 of title 40, United States Code,
				shall be made available, notwithstanding subsection
				(b)(6).
					.
			(b)ConstructionSection
			 552(a) of title 5, United States Code, shall not be construed to prevent or
			 prohibit the disclosure required by section 552(a)(7) of title 5, United States
			 Code, as added by the amendment made by subsection (a).
			
